Order, Supreme Court, New York County (Carmen Beauchamp Cipa*274rick, J.), entered on or about March 31, 1992, which denied plaintiffs motion for summary judgment in a mortgage foreclosure action, unanimously affirmed, with costs.
The IAS Court properly determined that questions of fact exist with respect to the identity of the true holder of the wraparound mortgage and the circumstances surrounding the default, among others. These issues are not resolved by the parties’ stipulation. Concur — Sullivan, J. P., Carro, Wallach, Kupferman and Kassal, JJ.